PER CURIAM.
We reverse the summary judgment in favor of defendants USSouth Development Corporation, Stanley Lane, Leonard Ze-deck, Transflorida Bank, and Zedeck & Kurlander, P.A., since the record reflects that there remain genuine issues of material fact to be resolved by the fact-finder as to those defendants. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Collins v. Brigman, 428 So.2d 373 (Fla. 5th DCA 1983). However, we affirm the order granting summary judgment in favor of defendants Allen Morris, Inc. and Mary Ann Portell.
Affirmed in part, reversed in part, and remanded for further proceedings.